Citation Nr: 1732986	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  07-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent for service-connected right knee chronic tendonitis prior to February 29, 2012; greater than 30 percent prior to December 10, 2013; and greater than 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from April 1983 to February 1987 and March 1988 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that, in pertinent part, denied an increased disability rating for the service-connected right knee chronic tendonitis.

During the pendency of this appeal, by rating action dated in April 2014, the RO granted an increased disability rating of 40 percent for the service-connected chronic right knee tendonitis, effective December 10, 2013.  In August 2016, the RO granted an increased disability rating of 30 percent for the service-connected chronic right knee tendonitis, effective February 29, 2012.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran participated in an informal hearing conference with a Decision Review Officer (DRO) at the RO in February 2008.

This case has been remanded multiple times by the Board, most recently in February 2017.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  Prior to February 29, 2012, the Veteran's right knee disability was manifested by no worse than 45 degrees of flexion and zero degrees of extension, with no objective evidence of instability.

2.  From February 29, 2012, to December 9, 2013, the Veteran's right knee disability was manifested by no worse than 75 degrees of flexion and 25 degrees of extension, with no objective evidence of instability.

3.  From December 10, 2013, the Veteran's right knee disability was manifested by no worse than 80 degrees of flexion and 30 degrees of extension, with no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected right knee chronic tendonitis prior to February 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5260 (2016).

2.  The criteria for a disability rating in excess of 30 percent for service-connected right knee chronic tendonitis prior from February 29, 2012, to December 10, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5261 (2016).

3.  The criteria for a disability rating in excess of 40 percent for service-connected right knee chronic tendonitis prior from December 10, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5257 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In correspondence dated in August 2006, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate a claim is generally evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated. 

The Board further observes that this case was most recently remanded in February 2017 in order to obtain an addendum to a June 2016 VA medical opinion.  In March 2017, the addendum to the June 2016 VA medical opinion was provided.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  It has also been determined that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

Knee disabilities are rated according to the varying types of functional impairments 
that may be present.  Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved; in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2016).  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then Diagnostic Code 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 (flexion) or Diagnostic Code 5261 (extension).  Hence, if a claimant has a disability rating under Diagnostic Code 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under Diagnostic Code 5003-5010.  Likewise, if a claimant has a disability rating under Diagnostic Code 5003 for arthritis of the knee, and there is evidence of instability, a separate rating is available under Diagnostic Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998) (clarifying that, to receive separate ratings on this basis, the Veteran must at least have sufficient limitation of motion to meet the threshold minimum requirements for a zero percent rating under either Diagnostic Code 5260 or 5261, for flexion or extension respectively, or have pain causing additional limitation of motion to at least these extents).  It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Prior to February 29, 2012

A VA examination report dated in September 2006 shows that the Veteran presented with normal posture and gait without the use of any assistive devices.  He reported a history of intermittent knee pain since service.  He added that in 1997, while running, he fell and popped his right patellar tendon which was repaired surgically a couple of days later.  Since the surgery he had done very well with minimal pain occurring primarily with prolonged driving.  The right knee did not limit his ability to walk and his pain was relieved by medication.  Physical examination revealed range of motion of zero through 140 degrees of flexion without pain or crepitus.  The joint was stable.  The symptoms did not limit activities of daily living or occupation as a truck driver except that the knee pain did occur with prolonged sitting requiring him to stop and take a brief rest break occasionally.  There was no instability or flare ups and no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.

A VA examination report dated in November 2007 shows that the Veteran continued to work as a long distance trucker being able to accomplish all related tasks but with frequent pain in both the knee.  He described that in May 2007, he slipped and twisted the right knee causing a sudden severe increase in his pain in that knee.  This led to a magnetic resonance imaging (MRI) study of the knee that revealed (1) patella alta with evidence of prior trauma to the patella tendon, (2) laxity of the lateral retinaculum with lateral subluxation of the patella, and (3)
truncation of the posterior horn of the lateral meniscus consistent with a small tear involving the midbody posterior horn.  He continued to have significant pain since that time, especially with any flexion of the joint.  He would take over-the-counter pain medication that was said to help.  The pain would be worse during cold weather.  He would walk for exercise three to four time per week around a large block with distance limited by foot and knee pain.  His activities of daily living were not impaired.  

Physical examination of the right knee revealed that the joint was stable and demonstrated range of motion of extension to zero degrees and flexion to 45 degrees, limited by pain.  This range of motion was said to be quite inconsistent with the range of motion observed in the course of a June orthopedic examination of the knee which stated that flexion was almost complete and that extension lacked 20 degrees.  A nonphysiologic observation at this time was the report of acute tenderness to very light touch of the skin only without any deep palpation.  The impression, in pertinent part, was recent new injury of the right knee resulting in small meniscal tear of the posterior horn of the lateral meniscus not considered secondary to prior condition of the right knee.  It was indicated that there was no pain on range of motion or flare ups, and the joint had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.

A VA examination report dated in September 2011 shows a diagnosis of right knee tendonitis.  The Veteran described that he ruptured the patella tendon in 1997, and that he had surgery at the VA for it.  Currently, he would experience a popping in the knee and it would feel unstable to him.  He reported being in constant pain, rated as seven on a scale of 10.  He would have trouble standing for an extended period of time.  He also noted stiffness, and that he could no longer drive trucks, his usual occupation, because he could not use a clutch nor climb in and around a truck.  There were no reported flare-ups.  Physical examination revealed 100 degrees of flexion, with pain beginning at 65 degrees; zero degrees of extension; and no hyperextension.  The findings were the same following repetitive use testing, with less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and weight-bearing.  Muscle strength testing revealed active movement against some resistance.  Joint stability in the right knee was within normal limits.  There was no patellar subluxation and no additional conditions.  An MRI study of the right knee revealed patella alta with mild signal irregularity and tendinopathy of the patella tendon just off the inferior pole of the patella, as well as tendinopathy at the insertion point of the tibia with a tibial avulsion fracture.  The examiner opined that the meniscal tear was less likely than not the result of any previous disability, and that there was no evidence of instability of the right knee prior to any meniscal injury.

Having carefully considered the Veteran's claim, the Board finds that the preponderance of the evidence shows that, during the time period in question, the Veteran's right knee disability was manifested by pain, with varying degrees of severity, and painful motion.  The Veteran demonstrated normal extension to zero degrees, with flexion limited to no less than 100 degrees, including after repetition.  While flexion was noted to be 45 degrees in November 2007, this was said to be a result of a new injury, and inconsistent with the other examination reports of record.  There was also no evidence that his pain (or any other symptoms, such as lack of endurance or fatigability) resulted in any additional functional loss in his range of motion.  Nonetheless, under Diagnostic Code 5260, a 10 percent disability rating is assigned for flexion limited to 45 degrees.  There is no evidence of flexion limited to 30 degrees so as to warrant the assignment of the next higher 20 percent disability rating.   38 C.F.R. § 4.71a, Diagnostic Code 5260.

Similarly, there is no evidence of extension limited to more than zero percent.  As such, the assignment of a disability rating greater than noncompensable under Diagnostic Code 5261 would not be warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  However, in the aforestated examinations of record, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no persuasive evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant the next higher disability rating of 20 percent in the right knee.  In reviewing the symptoms and other evidence of record, there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37.

In an effort to afford the Veteran the highest possible rating, the Board has considered his right knee disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran experienced ankylosis in his right knee joint, as he was able to demonstrate movement in the right knee.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

The Board has considered the Veteran's right knee disability under Diagnostic Code 5257, which provides for knee impairment with recurrent subluxation or lateral instability.  In this case, there was no objective evidence of instability until the September 2011 VA examination report, and in that instance, the examiner attributed such to a meniscal injury that was due to an unrelated post-service knee injury.

In considering the applicability of other potentially relevant diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint. 

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  The medical evidence of record has not shown that the Veteran has undergone symptomatic removal of the semilunar cartilage of the knee as a result of his service-connected disability.  Therefore, separate consideration under Diagnostic Code 5259 is not warranted.  
The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities as a result of his service-connected right knee disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263. 

From February 29, 2012, to December 9, 2013

A VA examination report dated February 29, 2012, shows that the Veteran was diagnosed with tendonitis of the right knee.  The Veteran provided a history of ongoing right knee pain as set forth above.  Flare-ups were said to result in stiffness and pain.  Physical examination revealed range of motion of flexion to 75 degrees with pain beginning at 45 degrees; and extension limited to 25 degrees.  Following repetitive testing, ranges of motion were the same.  There was also less movement than normal, pain on movement, and deformity.  There was tenderness or pain to palpation for joint line or soft tissue.  Muscle strength testing revealed active movement against gravity.  Stability testing was within normal limits.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no meniscal conditions.  A history of arthroscopy was indicated.  Regular use of a brace and cane was indicated.  The Veteran was said to be a truck driver for a living with problems using a clutch with right knee pain, and problems with climbing and unloading his truck due to instability of his knees.

Having carefully considered the Veteran's claim, the Board finds that the preponderance of the evidence shows that, during the time period in question, the Veteran's right knee disability was manifested by pain, with varying degrees of severity, and painful motion.  The Veteran demonstrated extension to 25 degrees, with flexion limited to 75 degrees, including after repetition.  There was also no evidence that symptoms resulted in any additional functional loss in his range of motion.  As such, under Diagnostic Code 5261, a 30 percent disability rating is assigned for extension limited to 25 degrees.  There is no evidence of extension limited to 30 degrees so as to warrant the assignment of the next higher 40 percent disability rating.   38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether separate ratings would be warranted under both Diagnostic Codes 5260 and 5261 during this period on appeal, however, flexion here was limited to 75 degrees, therefore, this would not result in the assignment of either a compensable or noncompensable disability rating under Diagnostic Code 5260.  As such, the assignment of a separate disability rating for limitation of flexion during this period on appeal would not be warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  However, in the aforestated examinations of record, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no persuasive evidence that flexion is limited to 60 degrees or extension is limited to 30 degrees so as to warrant the next higher disability rating of the right knee.  In reviewing the symptoms and other evidence of record, there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37.

The Board has considered the right knee disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran experienced ankylosis in his right knee joint, as he was able to demonstrate movement in the right knee.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  There was also no objective evidence of instability of the right knee attributable to the service-connected right knee disability.  There was no evidence of symptomatic removal of semilunar cartilage or dislocation with frequent episodes of locking and effusion into the joint.  Therefore Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not for application in this case. 

From December 10, 2013

A VA examination report dated December 10, 2013, shows that the Veteran was diagnosed with patella tendonitis of the right knee with ruptured patella tendons.   A history as set forth above was indicated.  The Veteran was noted to have ruptured the right patella tendon while jogging in 1997 resulting in emergency surgery at the
Charleston VA Medical Center followed by physical therapy.  The Veteran reported that the knee would sometimes swell and become stiff when the weather would get cold.  Physical examination revealed range of motion of flexion to 80 degrees with pain beginning at 40 degrees; and extension limited to 30 degrees, with pain beginning at 30 degrees.  Following repetitive testing, there was less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissue.  Muscle strength testing revealed active movement against some resistance.  Stability testing was within normal limits.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no meniscal conditions.  A history of arthroscopy was indicated.  Constant use of a brace, regular use of crutches, and occasional use of a cane were indicated.  The Veteran indicated that he had stopped working as a truck driver in February 2011 because of a left patella tendon rupture, and that he never went back to work after left patella surgery.

A VA examination report dated in August 2014, shows that the Veteran was diagnosed with residuals of right patellar tendon rupture and patella alta.  A history as set forth above was indicated.  The Veteran described pain in the right knee of five on a scale of 10.  He would treat with prescription pain medication.  The symptoms were said to be the same without fluctuating.  The pain was constant and of the same severity, with no recent knee swelling.  Physical examination revealed range of motion of flexion to 90 degrees with pain beginning at 90 degrees; and extension limited to zero degrees, with pain beginning at zero degrees.  There was no objective evidence of painful motion on extension.  Following repetitive testing, there was less movement than normal, pain on movement, deformity, and disturbance of locomotion.  There was tenderness or pain to palpation for joint line or soft tissue.  Muscle strength testing revealed active movement against some resistance.  Stability testing was within normal limits.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no meniscal conditions.  A history of arthroscopy was indicated.  Regular use of a brace, occasional use of crutches, and regular use of a cane were indicated.  The Veteran indicated that he had stopped working as a truck driver because of his knee and shoulder problems.  The right knee disability did not result in neurologic impairment, and the Veteran did not have flare-ups.

A VA medical opinion dated in July 2016 shows that it was concluded that a small meniscal tear in the right knee was an acute injury, and not the result of aggravation by the Veteran's pre-existing patella alta.  This opinion was reiterated by the VA examiner in March 2017.

Having carefully considered the Veteran's claim, the Board finds that the preponderance of the evidence shows that, during the time period in question, the Veteran's right knee disability was manifested by pain, with varying degrees of severity, and painful motion.  The Veteran demonstrated, at worst, extension to 30 degrees, with flexion limited to 80 degrees, including after repetition.  There was also no evidence that symptoms resulted in any additional functional loss in his range of motion.  Notwithstanding the fact that the August 2014 VA examination report showed full range of extension, based on the December 2013 findings, the currently assigned 40 percent disability rating under Diagnostic Code 5261 is appropriate extension limited to 30 degrees.  There is no evidence of extension limited to 45 degrees so as to warrant the assignment of the next higher 50 percent disability rating.   38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether separate ratings would be warranted under both Diagnostic Codes 5260 and 5261 during this period on appeal, however, flexion here was limited to 80 degrees, therefore, this would not result in the assignment of either a compensable or noncompensable disability rating under Diagnostic Code 5260.  As such, the assignment of a separate disability rating for limitation of flexion during this period on appeal would not be warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Consideration has been given to assigning a higher disability rating based on functional loss due to pain, weakness, fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  However, in the aforestated examinations of record, there was no additional loss of range of motion or functional impairment following repetitive use.  Additionally, even when additional functional loss is considered, there is no persuasive evidence that flexion is limited to 60 degrees or extension is limited to 45 degrees so as to warrant the next higher disability rating of the right knee.  In reviewing the symptoms and other evidence of record, there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension.  See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37.

The Board has considered the right knee disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran experienced ankylosis in his right knee joint, as he was able to demonstrate movement in the right knee.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  There was also no objective evidence of instability of the right knee attributable to the service-connected right knee disability.  There was no evidence of symptomatic removal of semilunar cartilage or dislocation with frequent episodes of locking and effusion into the joint.  The Board has also considered whether a separate rating for a meniscus injury is warranted, however, given the July 2016 and March 2017 VA opinions concluding that that the small meniscal tear in the right knee was an acute injury, and not the result of aggravation of the Veteran's service-connected disability, the assignment of a separate disability rating is not warranted.  As such, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not for application in this case.

With regard to all periods on appeal, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Consideration has been given to the assignment of additional "staged ratings" since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  However, there appears to be no identifiable period during which the right knee disability warranted a different disability rating than currently assigned.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's right knee disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's right knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

A disability rating greater than 10 percent for service-connected right knee chronic tendonitis prior to February 29, 2012; greater than 30 percent prior to December 10, 2013; and greater than 40 percent thereafter, is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


